NO. 07-08-0517-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL C

                                 JANUARY 30, 2009

                        ______________________________


                         TYRONE COLEMAN, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

                 FROM THE COUNTY COURT OF HALE COUNTY;

              NO. 2008C-743; HONORABLE DWAIN DODSON, JUDGE

                       _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                            ABATEMENT AND REMAND


      Following a plea of not guilty, Appellant, Tyrone Coleman, was convicted by a jury

of misdemeanor assault and punishment was assessed by the trial court at one year

confinement in the county jail. The clerk’s record was filed on January 27, 2009. Upon

reviewing the clerk’s record, it came to this Court’s attention that the Trial Court’s
Certification of Defendant’s Right of Appeal does not comply with Rule 25.2(d) of the Texas

Rules of Appellate Procedure.1 As of September 1, 2007, a defendant must sign and

receive a copy of the certification.          Additionally, the new form provides certain

admonishments to a defendant not previously required.


       Consequently, we abate this appeal and remand this cause to the trial court for further

proceedings. Upon remand, the trial court shall utilize whatever means necessary to secure

a proper Trial Court’s Certification of Defendant’s Right of Appeal in compliance with Rule

25.2(d). Once properly completed and executed, the certification shall be included in a

supplemental clerk’s record. See Tex. R. App. P. 34.5(c)(2). The trial court shall cause this

supplemental clerk's record to be filed with the Clerk of this Court by March 16, 2009. This

order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate

Procedure, of the defective certification. If a supplemental clerk’s record containing a proper

certification is not filed in accordance with this order, this matter will be referred to the Court

for dismissal. See Tex. R. App. P. 25.2(d).


       It is so ordered.


                                                     Per Curiam


Do not publish.




       1
        The proper form for the Trial Court’s Certification of Defendant’s Right of Appeal
is contained in Appendix D to the 2008 Texas Rules of Appellate Procedure.

                                                2